This is an appeal by the plaintiffs in an action in the court of common pleas of Tulsa county from a judgment of that court sustaining a demurrer of the defendant to the petition of the plaintiffs filed therein.
After the cause had been briefed in this court by the parties hereto, the defendant filed herein a motion, as follows:
"Comes now the defendant in error, the Hartford and Indemnity Company, and moves that it be permitteed to withdraw *Page 86 
the demurrer heretofore filed by it in the above-entitled cause and heretofore sustained by the court of common pleas of Tulsa county, Okla., and that it be denied leave to plead further in said cause, and that said cause be remanded to the said court of common pleas of Tulsa county, Okla., with directions to enter judgment in favor of the plaintiffs in error and against the defendant in error for the full amount of their claim, together with interest and costs, or, in the alternative, that this court enter judgment against the said defendant in error for the full amount of the claim of the said plaintiffs in error, together with interest and costs, either of which judgments said defendant in error stands ready, able, and willing to pay, and hereby tenders and offers to pay in full."
The plaintiffs objected to the sustaining of that motion for the verbally stated reason that they wished to obtain a decision of this court on the legal questions involved in the action.
The legal effect of the motion filed by the defendant herein is that it has admitted the jurisdiction of this court over its person and over the subject-matter of the action and the jurisdiction of this court to render a judgment for the amount claimed by the plaintiffs. It has made an unconditional tender to the plaintiffs of the sum of $210, and has waived any right to demand change therefrom. It is not contended that that amount was not sufficient to cover the full amount of the claim of the plaintiffs against the defendant with interest and costs.
Under the theory that this court ordinarily will not determine abstract or hypothetical questions, and by reason of the admission by the defendant of the jurisdiction of this court as aforesaid, and by reason of its tender of a sufficient amount to pay the claim of the plaintiffs, it is ordered, adjudged, and decreed by this court that the plaintiffs in error herein have and recover judgment of and from the defendant in error herein in the sum of $210, as agreed to by the defendant in error in its tender of that amount to the plaintiffs in error, which amount is in full satisfaction of the claims of the plaintiffs against the defendant, including all interest and costs.
The cause is remanded to the trial court to enter this judgment on the judgment docket and for other proceedings not in conflict herewith.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.